      Case 6:19-cv-00097-JRH-CLR Document 15 Filed 09/15/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 LABARRION HARRIS,



                  Plaintiff,

 V.                                                 CV619-097


 BERNARD HILL, etaL,



                  Defendants.


                                     ORDER


       After a careful de novo review ofthe entire record,the Court concurs with

the Magistrate Judge's August 27, 2020, Report and Recommendation, doc. 11,

to which the plaintiff has filed objections, doc. 14. The Court ADOPTS the

Report and Recommendation as its opinion. Doc. 11.

       Plaintiff objects to the dismissal ofthe Unites States as a party because he

incorrectly believes that the state of Georgia and the Georgia Department of

Corrections are instrumentalities of the federal government. Doc. 14 at 1. In

support of this argument, he cites to a definition taken form a section of the

Federal Code governing Federal Debt Collection Procedures, which is irrelevant

to this action. Id.; see also, 28 U.S.C. § 3001(a) ("Except as provided in

subsection (b), the chapter provides the exclusive civil procedures for the
     Case 6:19-cv-00097-JRH-CLR Document 15 Filed 09/15/20 Page 2 of 5




United States (1] to recover a judgment on a debt; or [2) to obtain, before

judgment on a claim for a debt, a remedy in connection with such claim."]}.

Even if this section were applicable, he has articulated no discernable argument

for why defining a state as "any of the several States, the District of Columbia,

the Commonwealth of Puerto Rico, the Commonwealth of the Northern

Marianas, or any territory or possession of the United States," 28 U.S.C. §

3002(14], creates liability in the federal government for actions under the sole

authority of a state government. Plaintiffs position eschews the fundamental

concepts of federalism that have been a cornerstone of the American model of

government for more than two centuries. As such,his objection to the dismissal

of the United States as a party is overruled.

      Plaintiff objects to the dismissal of his equal protection claims by

suggesting disparate treatment in that "other Protestant sects who get to have

baptisms and Muslims who get to grow beards and practice their religion." Doc.

14 at 2. This is essentially a reiteration of the argument dismissed by the

Magistrate Judge as insufficient to demonstrate that he and the identified other

religious practitioners were sufficiently similar. Doc. 11 at 10.

      Even if the Court were to accept the overly general position that

individuals engaged in different religious practices are similarly situated, mere

disparate treatment without an invidious purpose is not enough to offend the
     Case 6:19-cv-00097-JRH-CLR Document 15 Filed 09/15/20 Page 3 of 5




Equal Protection Clause. See E&T Realty v. Strickland, 830 F.2d 1107, 1114

(11th Cir. 1987], cert denied, 485 U.S. 961 (1988] (holding that intentional

discrimination is required for an equal protection claim). The closest that

plaintiff comes to alleging such intent is claiming that he was told that the

Georgia Department of Corrections does not formally acknowledge his faith.

Doc. 14 at 2. Without more, plaintiff has failed to sufficiently allege that not

excusing him from a policy applicable to the general prison population is an

invidious or intentional act of discrimination. As such, the plaintiffs objection

to the recommendation that his equal protection claim be denied is overruled.

      Plaintiffs objection to the dismissal of his retaliation claims similarly

reiterates the arguments of his complaint. He alleges that his assignment to

lockdown was in response to a religious exercise and, therefore, was

retaliatory. Doc. 12 at 2. In support of this position, he points to exhibits

attached to his complaint. Id. He does not, however, address the Magistrate's

concerns that these documents suggest that the punishment was based on a

failure to follow instructions,insubordination,and the making of verbal threats,

not religious practice. Doc. 11 at 12-13 (citing doc.8 at 4). Nor does he contest

the application of the Eleventh Circuit's repeated holding that grooming

policies,such as the one challenged, do not infringe on a constitutional right. Id.

Therefore, his objection to the recommendation that his retaliation claim be
     Case 6:19-cv-00097-JRH-CLR Document 15 Filed 09/15/20 Page 4 of 5




dismissed is overruled.


      Plaintiffs final objections concern the Magistrate Judge's denial of his

various requests for injunctive relief. First, he objects to the Magistrate having

reconstrued the requests for injunctive relief to be against the Georgia

Department of Corrections, rather than the United States. Doc. 14 at 2-3. As

discussed above, this objection is fundamentally flawed as the United States is

not a proper party to this case, regardless of the nature of the relief sought.

      Plaintiff's objections to the more substantive aspects of the Magistrate's

recommendation are also inadequate. The Magistrate Judge recommended that

the motions be denied as plaintiff failed to satisfy any of the necessary

requirements for the issuance of injunctive relief: (1) likelihood of success on

the merits; [2) risk of irreparable injury; [3] the balance of harms were the

relief granted; and (4] the impact on the public interest. Doc. 11 at 13-16. In

attempting to address these points, plaintiff offers only conclusory statements

without justification or explanation. Doc. 14 at 3. For example, as to the risk of

irreparable injury, plaintiff avers "[ijrreparable mental, emotional, spiritual,

and life[-]threatening injury will be suffered if reliefis not granted." Id. He does

not provide any explanation to as to what type of mental,emotional,or spiritual

injury might be suffered, nor does he suggest any reason that his life is

threatened. He also does not address the Magistrate's observation that any
    Case 6:19-cv-00097-JRH-CLR Document 15 Filed 09/15/20 Page 5 of 5




potential spiritual injury has already been suffered and could not be corrected

by a subsequent injunction. Doc. 11 at 16. As such, plaintiffs conclusory

objections to the recommendation that the motions for injunctive relief be

denied are overruled.


      Accordingly, the Court overrules plaintiffs objection and ADOPTS the

Report and Recommendation as its opinion. Doc. 11. The United States is

DISMISSED from this case as an improper party. Plaintiffs equal protection

and retaliation claims are also DISMISSED for failure to state a claim. The

motions for injunctive relief are DENIED. Docs.9 & 10.

     SO ORDERED,this l^h day of Septei


                                         >AL HALI/CHIEF JUDGE
                                    UNITED STATES DISTRICT COURT
                                       'HERN DISTRICT OF GEORGIA
